Case: 18-60881    Document: 00515435868        Page: 1   Date Filed: 06/01/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                    No. 18-60881                       June 1, 2020
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


             Plaintiff - Appellee

v.

MICHAEL MAES,

             Defendant - Appellant




                  Appeal from the United States District Court
                    for the Southern District of Mississippi


Before WIENER, STEWART, and WILLETT, Circuit Judges.
CARL E. STEWART, Circuit Judge:
      A    jury   convicted   Michael   Maes   of    crimes    stemming           from         a
methamphetamine distribution and money laundering conspiracy. The district
court sentenced him to life imprisonment. Maes now appeals both his
conviction and his sentence, challenging a number of rulings that the district
court made before, during, and after trial. For the following reasons, we affirm
Maes’s conviction and sentence.


                                 I. Background
      In August 2018, a nine-count Second Superseding Indictment charged
Michael Maes with participating in a methamphetamine distribution and
     Case: 18-60881      Document: 00515435868         Page: 2    Date Filed: 06/01/2020



                                      No. 18-60881
money laundering conspiracy. The case proceeded to trial in September 2018.
Maes’s four co-conspirators—who had by then pleaded guilty to single-count
bills of information—testified for the Government. Maes testified in his own
defense. Other witnesses also testified.
       The jury found Maes guilty on eight of the nine counts he faced. 1 In
December 2018, the district court sentenced Maes to a within-Guidelines term
of life imprisonment on counts one and two, the methamphetamine-related
charges. 2 The court sentenced Maes to within-Guidelines terms of 240 months
each for counts three and five through nine, the money laundering charges. 3
The court ordered the sentences to be served concurrently.


                                    II. Discussion
       Maes raises a number of issues in this appeal. We address them
individually in the same order he presents them.
A. Fabeon Minor’s testimony
       Maes met Fabeon Minor while the two were housed in the same area of
a Mississippi jail. Later on, Minor was housed separately from Maes in a
different area of the same jail. Also housed in this different area of the jail at
the same time as Minor were three of Maes’s four co-conspirators: Sean Ufland,
Michael Denham, and Roland Jackson. 4




       1 It acquitted him on count four, a concealment money laundering charge.
       2 Count one charged him with conspiracy to possess with intent to distribute 50 grams
or more of actual methamphetamine, and count two charged him with attempt to possess
with intent to distribute 50 grams or more of actual methamphetamine. See 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846.
       3 Count three charged him with conspiracy to commit money laundering, and counts

five through nine charged him with concealment money laundering. See 18 U.S.C.
§§ 1956(a)(1)(B)(i), (a)(2), and (h).
       4 The fourth co-conspirator was Keon Hawkins.

                                             2
    Case: 18-60881       Document: 00515435868    Page: 3   Date Filed: 06/01/2020



                                   No. 18-60881
         After the Government rested at trial, Maes made it known that he
intended to call Minor as a surprise witness. Maes’s counsel explained that he
had just learned that Minor had overheard three of Maes’s co-conspirators
concocting a plan in jail to coordinate their testimony in a way that would help
them and hurt Maes. During a lunch break at trial, lawyers for both sides met
with Minor to hear what he had to say. Following this meeting, the
Government objected to Minor’s testimony on hearsay grounds. Maes’s counsel
argued that the testimony was admissible.
         The district court decided to hear proffered testimony from Minor outside
the presence of the jury. During his proffer, Minor explained that he heard
Maes’s three co-conspirators hatch a plan to pin methamphetamine on Maes
so they could reduce their potential prison time. The district court then heard
additional argument about whether Minor should be allowed to testify.
         The Government reiterated its position that Minor’s testimony was
textbook hearsay—he would testify to what he heard the others say—that did
not fit into any exception. Maes’s counsel responded that the testimony was
not hearsay because it was not being offered for the truth of the matter
asserted and, even if it was hearsay, it nonetheless qualified for the admission
against a party opponent exception. The district court recessed to consider the
issue.
         Returning to the bench, the district court orally explained, in great
detail, its ruling on the issue. It began by recognizing that Maes’s failure to
timely identify Minor as a witness prejudiced the Government because it
lacked time to investigate his assertions. The court then rejected Maes’s
arguments that the proposed testimony was not hearsay and that it qualified
for the admission against a party opponent exception. Finally, it sua sponte
considered whether a portion of Minor’s testimony nevertheless qualified as an
exception to hearsay under Federal Rule of Evidence 803(3) as a then-existing
                                         3
     Case: 18-60881       Document: 00515435868         Page: 4    Date Filed: 06/01/2020



                                      No. 18-60881
mental, emotional, or physical condition. 5 Citing two Fifth Circuit cases, the
district court explained that Minor would be allowed to testify about what he
heard the trio planning. That is, he could testify that he heard them concocting
a plan to coordinate their testimony and pin methamphetamine on Maes
because such statements fit within the 803(3) exception. See FED. R. EVID.
803(3) (excepting from the hearsay rule a “statement of the declarant’s then-
existing state of mind (such as motive, intent, or plan)”). Minor could not,
however, testify that he heard the trio describe why they wanted to form the
plan, because such statements did not fall within the exception. See
Bedingfield ex rel. Bedingfield v. Deen, 487 F. App’x 219, 227 (5th Cir. 2012)
(per curiam) (unpublished) (“We have explained that Rule 803(3) ‘does not
permit the witness to relate any of the declarant’s statements as to why he held
the particular state of mind, or what he might have believed that would have
induced the state of mind.’”) (quoting United States v. Cohen, 631 F.2d 1223,
1225 (5th Cir. 1980) (emphasis added)).
       The jury returned to the courtroom to hear Minor’s testimony. Maes’s
counsel asked Minor on direct examination “what, if anything, did you hear
[Maes’s three co-conspirators] say with respect to” Maes. Minor responded that
they “were stating that they were going to get time cut—[,]” which clearly
violated the district court’s limiting instruction because it related to why the
trio had taken this action. At this point, Maes’s counsel interrupted Minor and
re-stated his question as whether he heard “them say anything with respect to
meth[.]” Minor responded that Denham 6 “was saying he was going to put a lot




       5 This is also known as the then-existing “state of mind” exception. Moody v. Farrell,
868 F.3d 348, 353 (5th Cir. 2017).
       6 Minor referred to Denham as Bubba, a well-known nickname of Denham’s.

                                             4
     Case: 18-60881      Document: 00515435868        Page: 5     Date Filed: 06/01/2020



                                     No. 18-60881
of ice on Michael Maes.” Minor explained that “ice” was a synonym for
methamphetamine. 7
      Maes now argues for the first time on appeal that the district court
reversibly erred by limiting Minor’s testimony because his statements as to
why the co-conspirators had formed the alleged plan should have been
admissible as extrinsic evidence of prior inconsistent statements under
Federal Rule of Evidence 613(b). That is, Maes argues that Ufland, Denham,
and Jackson each testified on cross-examination that they never said they
intended to coordinate their testimony in an effort to reduce their sentences.
And because Minor sought to testify that these statements by each co-
conspirator were not true, Minor’s testimony should have been admitted as
extrinsic evidence to show that the three had lied.
       A challenge to a district court’s ruling excluding evidence is reviewed for
abuse of discretion subject to the harmless error analysis if the challenge was
preserved below. United States v. Demmitt, 706 F.3d 665, 670 (5th Cir. 2013).
Unpreserved errors of the same variety are reviewed for plain error. United
States v. Johnson, 943 F.3d 214, 221–22 (5th Cir. 2019). To be considered
preserved for appeal, a defendant’s objection to a district court’s ruling must
be “on the specific grounds” raised below. Id. (quoting United States v. Warren,
720 F.3d 321, 332 (5th Cir. 2013)).
      Here, Maes argued below that Minor’s testimony was admissible because
it was not hearsay and, in the alternative, because it fit into the admission
against a party opponent exception. He never argued that the testimony should
be admissible under Rule 613(b). He therefore never “alert[ed] the district



      7   The Guidelines recognize “ice” as a pure form of methamphetamine that warrants
special treatment when calculating a defendant’s offense level for sentencing purposes. See
U.S.S.G. § 2D1.1 n.8(D). Minor, however, seemed to use the term as a generic synonym for
methamphetamine.
                                            5
    Case: 18-60881    Document: 00515435868       Page: 6   Date Filed: 06/01/2020



                                 No. 18-60881
court to the nature of the alleged error” so as “to provide an opportunity for
correction,” which is required to preserve the error. Id. at 221 (quoting United
States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). Because this case is like
United States v. Johnson, and Maes failed to properly preserve the specific
error raised on appeal, we review his Rule 613(b) challenge for plain error. Id.
at 221–22 (holding that a defendant failed to preserve a challenge that
testimony should have been excluded as an improper opinion on an ultimate
issue by an expert where the defendant only challenged the testimony on
relevance and speculation grounds below).
      To succeed on plain error review, a defendant must show that: “(1) the
district court committed an error, (2) the error is plain, (3) the error affects
[the] appellant’s substantial rights, and (4) failure to correct the error would
seriously affect the fairness, integrity, or public reputation of judicial
proceedings.” Id. at 222 (quoting United States v. del Carpio Frescas, 932 F.3d
324, 332 (5th Cir. 2019)). Maes has failed to establish any of the four necessary
elements to succeed on this challenge.
      Under Federal Rule of Evidence 613(b), “[e]xtrinsic evidence of a
witness’s prior inconsistent statement is admissible only if the witness is given
an opportunity to explain or deny the statement and an adverse party is given
an opportunity to examine the witness about it, or if justice so requires.” If a
witness never denies making a certain statement, there can be no showing of
inconsistency, and Rule 613(b) does not apply. See United States v. Hale, 685
F.3d 522, 539 (5th Cir. 2012). Here, none of the three co-conspirators housed
with Minor denied coordinating a plan to reduce their sentences. Accordingly,
613(b) did not apply to Minor’s proposed testimony regarding the trio’s motives
in coordinating testimony, and the district court did not err, let alone plainly
err, by declining to admit it on those grounds.


                                         6
    Case: 18-60881     Document: 00515435868      Page: 7   Date Filed: 06/01/2020



                                  No. 18-60881
      Even if the court had plainly erred, Maes cannot show that the ruling
partially excluding Minor’s proposed testimony affected Maes’s substantial
rights. He cannot make this showing because the jury actually heard the
“disallowed” testimony. In violation of the district court’s order, Minor testified
that the trio hatched a plan to get their prison time cut, and the district court
did not instruct the jury to disregard the testimony. Compounding the problem,
Maes’s lawyer emphasized this disallowed-but-introduced testimony during
his closing argument, saying Minor “told you . . . how they were going to put
meth on [Maes] because meth is what the government needs in order for us to
get our sentence reduced and get out of here.” In sum, the district court’s ruling
did not prevent Minor from testifying as Maes desired; and Maes’s lawyer
emphasized this during his closing argument.
      For all of these reasons, Maes has failed to show that the district court
plainly erred in limiting Minor’s testimony.
B. Maes’s June 22, 2016 arrest
      1. Cross-examination of Maes
      On June 22, 2016, an officer of the Oakland Housing Authority Police
Department arrested Maes after the officer found three pounds of marijuana
in Maes’s rental vehicle. When Maes was being cross-examined at trial, the
prosecutor asked several questions about this arrest.
            Q [Prosecutor]. In 2016, in June of 2016 when you were
            arrested by the Oakland [Housing Authority] Police
            Department, you were in possession of marijuana
            then, weren’t you?
            A [Maes]. Yes.
            Q. Three pounds of marijuana, in fact; correct?
            A. Yes.
            Q. And you were arrested for that?
            A. Yes.
            Q. Because that was illegal?


                                        7
     Case: 18-60881       Document: 00515435868          Page: 8     Date Filed: 06/01/2020



                                       No. 18-60881
              A. I’m not sure if it was like a probation thing or what
              the exact situation was.
              Q. You don’t know what the penalty for it was, but you
              know it’s illegal; right?
              A. That it’s illegal to --
              Q. In 2016 to possess three pounds of marijuana in the
              State of California?
              A. It’s illegal to -- it’s illegal to sell it. It’s illegal to sell
              it. I could vend it to clubs. I could vend it to businesses.
              You would have -- you have to have a vending license,
              but you can’t just sell in the streets before 2016. As of
              now, it’s recreational where I could give you
              marijuana. I can give my friends marijuana. But as far
              as before that, yes, you’re right, you needed a vending
              license to vend.
              MR. CROSBY [Maes’s trial counsel]: I’m going to
              object to questions regarding arrests without
              convictions. That would be improper, and I object.
The district court overruled the objection. It ruled that Maes had opened the
door to a discussion about the arrest when he testified on direct that he was a
marijuana dealer and did not believe there was anything illegal about his
dealings.
       Maes now argues that the district court reversibly erred in overruling
this objection. He cites Federal Rule of Evidence 608(b) to support this
argument. We review preserved errors of this type for abuse of discretion
subject to a harmless error analysis. 8 See United States v. Dillon, 532 F.3d 379,
387 (5th Cir. 2008).
       Federal Rule of Evidence 608(b) provides:
                      Except for a criminal conviction under Rule 609,


       8 The Government argues that plain error review should apply because Maes’s arrest
was briefly mentioned earlier in the trial, and Maes’s counsel failed to object at that time. We
disagree. Maes’s counsel raised the precise error below when the arrest was fully discussed,
and this objection was “sufficiently specific to alert the district court to the nature of the
alleged error and to provide an opportunity for correction.” Johnson, 943 F.3d at 221 (quoting
Neal, 578 F.3d at 272).
                                               8
    Case: 18-60881     Document: 00515435868      Page: 9   Date Filed: 06/01/2020



                                   No. 18-60881
            extrinsic evidence is not admissible to prove specific
            instances of a witness’s conduct in order to attack or
            support the witness’s character for truthfulness. But
            the court may, on cross-examination, allow them to be
            inquired into if they are probative of the character for
            truthfulness or untruthfulness of:

                  (1) the witness; or
                  (2) another witness whose character the witness
                  being cross-examined has testified about.
On direct examination, Maes was asked: “You’re not trying to say that because
[marijuana is] legal in California it makes it legal here, you’re not trying to
make that argument‚ are you?” Maes answered: “I’m not trying to dispute
that.” Additionally, Maes testified at length about his experiences growing and
selling marijuana in California.
      The district court did not abuse its discretion by allowing the prosecutor
to ask a few pointed questions about Maes’s arrest for possessing marijuana in
California when he had essentially testified that he believed his dealings in
California were entirely legal. See United States v. Ebron, 683 F.3d 105, 154
(5th Cir. 2012) (holding that the district court did not abuse its discretion in
allowing the Government to inquire on redirect about a specific instance of
prior conduct when on cross the defendant had opened the door to the issue).
Regardless, any error would have been harmless. The thrust of Maes’s defense
at trial was that he dealt exclusively in marijuana, not methamphetamine. To
the extent these questions focused the jury’s attention on Maes’s arrest for
marijuana possession, it did not seriously prejudice him. Accordingly, any error
in allowing this testimony did not affect his substantial rights, and it therefore
would have been harmless.
      2. Limiting instruction
      Maes further argues that the district court compounded its error in
allowing the Government to cross-examine him about the arrest when the
                                        9
    Case: 18-60881      Document: 00515435868         Page: 10    Date Filed: 06/01/2020



                                     No. 18-60881
court failed to immediately issue a limiting instruction explaining that the
arrest could only be applied to his credibility, not his culpability. “Where, as
here, the defendant did not request a limiting instruction at trial, we review
challenges to the sufficiency of a limiting instruction for plain error.” United
States v. Delgado, 401 F.3d 290, 299 (5th Cir. 2005). “Plain error appears only
when the impeaching testimony is extremely damaging, the need for the
instruction is obvious, and the failure to give it is so prejudicial as to affect the
substantial rights of the accused.” United States v. Sisto, 534 F.2d 616, 623
(5th Cir. 1976) (quoting United States v. Garcia, 530 F.2d 650, 656 (5th Cir.
1976)).
       Here, the “impeaching” testimony detailing Maes’s arrest for marijuana
possession was not extremely damaging; the need for the limiting instruction
was not obvious; and the failure to give one did not affect Maes’s substantial
rights. It was not damaging because it simply reinforced Maes’s assertions that
he was in the marijuana business. The need for the instruction was not obvious
because of—in the district court’s words—“the nature of [Maes’s] direct
testimony[.]” 9 And it did not affect Maes’s substantial rights for two reasons.
First, the court actually did sua sponte issue a limiting instruction after Ufland
finished testifying earlier in the trial. At that time, the court stated:
              Also, you’ve heard some testimony and references to
              the fact that Mr. Maes may have sold marijuana or
              may have been a marijuana dealer. He is not charged
              with being a marijuana dealer. So the fact that he may
              or may not have been a dealer of marijuana is not
              evidence that he is guilty of the crime charged, or the
              crimes charged in this case, and you may not arrive at
              a guilty verdict by relying on the fact that he may have
              sold marijuana or been a marijuana dealer. All right?


       9  In other words, because Maes’s testimony in defense to the methamphetamine
charges was, in part, that he was a marijuana dealer—a largely irrelevant fact—the need for
a limiting instruction on the marijuana arrest discussion was not obvious.
                                            10
    Case: 18-60881        Document: 00515435868          Page: 11     Date Filed: 06/01/2020



                                       No. 18-60881
              Please keep those rules in mind.
Second, and more importantly—in the context of this multi-day trial—a few
questions about Maes’s arrest for marijuana possession were not likely to
prejudice him in any meaningful way. To the extent the stop that led to the
arrest came up at other points during the trial, those mentions were for the
entirely relevant purpose of discussing a postal receipt found in Maes’s
backpack during a search of the vehicle. Denham testified that he had texted
Maes an address in Slidell, Louisiana several days earlier so Maes could send
a shipment of methamphetamine to the address. It was the same address that
appeared on the postal receipt. The package was delivered.
       For all of these reasons, the court did not plainly err by failing to
immediately issue a limiting instruction about Maes’s arrest during his cross-
examination.
C. Shackles
       Before jury selection began, the district court explained in detail why it
was ordering Maes to remain in leg shackles throughout trial. Maes argues
that this decision was unjustified and that it amounts to a violation of his
constitutional rights.
       When a district court articulates specific reasons for ordering a
defendant to remain shackled during trial, we review that decision for abuse
of discretion. 10 United States v. Banegas, 600 F.3d 342, 346 (5th Cir. 2010)
(citing Deck v. Missouri, 544 U.S. 622, 629 (2005)). “[T]he Fifth and Fourteenth
Amendments prohibit the use of physical restraints visible to the jury absent
a trial court determination, in the exercise of its discretion, that they are
justified by a state interest specific to a particular trial.” Deck, 544 U.S. at 629.


       10   Maes argues that a stricter standard of review—applicable when a district court
fails to articulate specific reasons for shackling—should apply here. Because the district court
did articulate specific reasons for the shackling order, Maes’s argument is without merit.
                                              11
    Case: 18-60881    Document: 00515435868       Page: 12   Date Filed: 06/01/2020



                                   No. 18-60881
The Supreme Court in Deck v. Missouri explained that district courts “may of
course take into account the factors that courts have traditionally relied on in
gauging potential security problems and the risk of escape at trial.” Id.
Additionally, this court has held that district courts “may rely heavily on the
U.S. Marshal’s advice when deciding whether defendants should be shackled
during trial.” United States v. Fields, 483 F.3d 313, 357 (5th Cir. 2007) (quoting
United States v. Ellender, 947 F.2d 748, 760 (5th Cir. 1991)).
      This court recently held that a district court did not abuse its discretion
by ordering a defendant to remain shackled during trial where nothing
suggested the shackles were visible to the jury and particularized needs
justified the shackling. United States v. Ayelotan, 917 F.3d 394, 401 (5th Cir.
2019). The same is true here. Maes does not argue that the shackles ever
became visible to the jury. And the district court offered detailed reasons for
its shackling order: (1) Maes was a fugitive until he was arrested; (2) he had a
history of failing to appear in court; (3) he faced and indeed received a lengthy
sentence; and (4) most importantly, the Marshals believed that Maes presented
a security risk and a flight risk. The district court was entitled to rely on this
recommendation and on the other aforementioned reasons it cited for its order.
It did not abuse its discretion.
D. Sentencing
      In calculating Maes’s Guidelines range and recommending a sentence,
the presentence investigation report (“PSR”) was exhaustive. It describes in
detail the numerous meetings, communications, and transactions among Maes
and his co-conspirators that formed the basis of his offense conduct.
Ultimately, the PSR attributed more than 10 kilograms of methamphetamine
to Maes. Under the drug conversion table, the total “converted drug weight”
applicable to Maes was 250,469 kilograms of methamphetamine. See U.S.S.G.
§ 2D1.1 n.8(D) (providing that 1 gram of either actual methamphetamine or
                                       12
    Case: 18-60881        Document: 00515435868          Page: 13      Date Filed: 06/01/2020



                                        No. 18-60881
“ice” should be converted to 20 kilograms of the substance). Section 2D1.1(c)(1)
of the Guidelines provides that a converted drug weight of more than 90,000
kilograms results in a Base Offense Level of 38. The PSR thus began its
calculation of Maes’s total offense level at 38.
       Next came a series of enhancements. Two points were added because the
methamphetamine was more likely than not imported from another country.
See U.S.S.G. § 2D1.1(b)(5). Two more points because of his money laundering
convictions. See id. § 2S1.1(b)(2)(B). Four points because of his role as a leader
in the conspiracy. See id. § 3B1.1(a). And finally two more points under the
obstruction enhancement on the ground that Maes perjured himself when
testifying in his own defense. See id. § 3C1.1. This brought his total offense
level to 48. Under the Guidelines, an “offense level of more than 43 is to be
treated as an offense level of 43.” Id. § 5, pt. A n.2. Thus, his total offense level
for Guidelines calculation purposes was 43.
       Because the PSR placed Maes in a criminal history category of IV, his
Guidelines range for his convictions on counts one and two was life
imprisonment. Id. § 5, pt. A. The range on his money laundering convictions
was 240 months per count. Id. Maes did not object to the PSR in the district
court. Nevertheless, at sentencing, Maes’s lawyer argued that his client should
not be sentenced to life. The district court characterized these arguments as a
request for a downward variance. 11 It then carefully applied the applicable
sentencing factors provided by Section 3553(a) of Title 18 of the United States
Code. After doing so, it denied Maes’s request for a downward variance. It then
sentenced him to life imprisonment.



       11 The district court noted, however, that to the extent Maes’s request constituted a
request for a downward departure, the Guidelines did not authorize one under the facts of
Maes’s case. Even if they did, the court held that it would not exercise its discretion to depart
from the Guidelines.
                                              13
   Case: 18-60881     Document: 00515435868     Page: 14    Date Filed: 06/01/2020



                                 No. 18-60881
      Maes argues on appeal that his life sentence is both procedurally and
substantively unreasonable. We address each challenge.
      1. Procedural challenges
      We review unpreserved procedural sentencing errors for plain error.
United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th Cir. 2019). Maes
raises three procedural objections for the first time in this appeal. First, he
argues that the PSR wrongly attributed certain amounts of methamphetamine
to him; this caused the district court to err in calculating Maes’s base offense
level; and it therefore miscalculated the total Guidelines range for Maes’s
sentence. Second, he argues that the record does not support application of the
two-point obstruction enhancement. And third, he argues that the record does
not support the four-point leader enhancement. We address each objection.
            i. Base offense level
      Maes’s challenge to the calculation of his base level is inadequately
briefed and therefore forfeited. DeVoss v. Sw. Airlines Co., 903 F.3d 487, 489
n.1 (5th Cir. 2018) (noting that failure to adequately brief an argument forfeits
the claim on appeal); Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“A
party who inadequately briefs an issue is considered to have abandoned the
claim.”). Maes devoted less than three pages to what should have been an
exceptionally complex argument, largely failing to cite to the record
throughout. See United States v. Rojas, 812 F.3d 335 382, 407 n.15 (5th Cir.
2016) (noting that a failure to include record citations to support an argument
results in the argument being inadequately briefed); JTB Tools & Oilfield
Servs., L.L.C. v. United States, 831 F.3d 597, 601 (5th Cir. 2016) (holding that
inadequately briefed arguments are deemed waived on appeal). His counsel
failed to cure this inadequate briefing at oral argument.
      Maes failed to develop the challenge to his base offense level to even a
minimum threshold such that we could identify his fundamental contentions.
                                       14
    Case: 18-60881       Document: 00515435868        Page: 15     Date Filed: 06/01/2020



                                      No. 18-60881
His failure to include record citations when the underlying trial spanned
multiple days and numerous witnesses further bolsters the conclusion that this
challenge is forfeited because of inadequate briefing. 12
              ii. Obstruction enhancement
       A two-level obstruction enhancement applies if:
              (1) the defendant willfully obstructed or impeded, or
              attempted to obstruct or impede, the administration of
              justice with respect to the investigation, prosecution,
              or sentencing of the instant offense of conviction, and
              (2) the obstructive conduct related to (A) the
              defendant’s offense of conviction and any relevant
              conduct; or (B) a closely related offense . . . .
U.S.S.G. § 3C1.1. “Perjury falls within the scope of § 3C1.1 when a defendant
provides false testimony concerning a material matter with the willful intent
to provide false testimony, rather than as a result of confusion, mistake, or
faulty memory.” United States v. Johnson, 880 F.3d 226, 233 (5th Cir. 2018)
(internal quotation marks omitted).
       The record supports the district court’s conclusion that Maes falsely
testified about a material matter with the willful intent to do so when he
testified that he never sent methamphetamine to anyone and it was his
girlfriend—not him—who controlled and used his telephone to conduct the
narcotics transactions with his co-conspirators. Multiple eyewitnesses directly
contradicted this statement, testifying that it was Maes himself who conducted
the narcotics transactions and sent the methamphetamine. There is no



       12 In an abundance of caution, we note additionally that Maes has failed to show that
plain error—or any error—occurred in the calculation of his base offense level. The PSR
properly identified the amount of methamphetamine attributed to Maes, accurately applied
the drug conversion table to that amount, and correctly determined a base offense level from
these calculations. Maes makes no coherent argument to the contrary. Further, the district
court summarized this conduct when outlining the reasons for Maes’s sentence that stemmed
from this base offense level.
                                            15
    Case: 18-60881    Document: 00515435868      Page: 16   Date Filed: 06/01/2020



                                  No. 18-60881
indication that Maes’s testimony resulted from “confusion, mistake, or faulty
memory.” United States v. Johnson, 880 F.3d 226, 233 (5th Cir. 2018) (quoting
United States v. Smith, 804 F.3d 724, 737 (5th Cir. 2015)). Instead, the record
shows that Maes intentionally made a false statement in order to “get out of
the charges.” Id. The district court did not plainly err in applying the
enhancement.
            iii. Leader enhancement
      The four-point leader enhancement applies when the defendant “was an
organizer or leader of a criminal activity that involved five or more participants
or was otherwise extensive . . . .” U.S.S.G. § 3B1.1. The factors a court must
consider in determining whether a defendant is a leader for purposes of the
enhancement include:
            the exercise of decision making authority, the nature
            of participation in the commission of the offense, the
            recruitment of accomplices, the claimed right to a
            larger share of the fruits of the crime, the degree of
            participation in planning or organizing the offense, the
            nature and scope of the illegal activity, and the degree
            of control and authority exercised over others.
Ayelotan, 917 F.3d at 406 (cleaned up) (citing U.S.S.G. § 3B1.1 cmt. 4). A
district court may apply the enhancement even if there is more than one
“leader” of the criminal activity. Id.
      Here, Maes has failed to show that the district court plainly erred in
applying this enhancement. As the district court carefully articulated:
                  In this case, Mr. Maes did exercise decision-
            making authority in terms of he controlled the supply
            of the methamphetamine and determined when it
            could be shipped. He organized and participated in the
            sense that he was obtaining the methamphetamine,
            packaging it, shipping it, and was also sending bank
            account information in order for deposits to be made to
            pay for this activity. He recruited other individuals to
            supply this bank information to him in some instances
                                       16
   Case: 18-60881       Document: 00515435868    Page: 17   Date Filed: 06/01/2020



                                  No. 18-60881
            so he could use other accounts to try and hide some of
            the activity. And this was the subject of the money
            laundering counts, but it was all connected to the drug
            conspiracy and the shipment of the drugs. He was
            receiving large sums of money for these shipments of
            methamphetamine. And the nature and scope of the
            illegal activity, it was broad, it was surreptitious and
            designed to conceal. There were several layers that
            were used to conceal the activity, and it went on for a
            period of time.

                  So I think when I look at the record here and
            evaluate all the factors, certainly by a preponderance
            of the evidence, they support the conclusion that the
            four-level enhancement is appropriate.
We agree with the district court’s trenchant analysis and affirm because its
analysis is supported by the record. Maes failed to demonstrate that the court’s
analysis was based on an erroneous view of the record or application of the law.
We therefore hold that Maes has failed to show that the district court plainly
erred in calculating his Guidelines range.
      2. Substantive challenge
      Maes also argues that his sentence is substantively unreasonable
because the district court erred in denying his request for a downward
variance. His primary complaint is that he received a sentence much harsher
than those of his co-conspirators. We review the substantive reasonableness of
the district court’s sentence for abuse of discretion. United States v. Gordon,
838 F.3d 597, 601 (5th Cir. 2016) (citing United States v. Groce, 784 F.3d 291,
294 (5th Cir. 2015)).
      A district court must consider certain factors under 18 U.S.C. § 3553(a)
when determining what sentence to impose on a defendant. One of the seven
factors is “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar
conduct.” Id. § 3553(a)(6). If the court considers all the factors and imposes a
                                        17
    Case: 18-60881     Document: 00515435868       Page: 18    Date Filed: 06/01/2020



                                    No. 18-60881
within-Guidelines sentence on a defendant, the sentence is presumed
reasonable. Ayelotan, 917 F.3d at 408. To rebut the presumption, a defendant
must show: “(1) the court failed to consider a factor that it should’ve given
significant weight; (2) the court gave significant weight to an irrelevant or
improper factor; or (3) the court clearly erred in balancing sentencing factors.”
Id. at 409.
      Here, the district court appropriately considered the § 3553(a) factors
when determining Maes’s within-Guidelines sentence. His sentence is
therefore presumptively reasonable. 13 Additionally, the fact that Maes’s co-
conspirators ultimately received lower sentences than he did does not mean
that the disparity is “unwarranted.” 14 They each pleaded guilty to single-count
bills of information and then testified against Maes at trial. Maes went to trial
and maintained his innocence throughout and at sentencing. He therefore
forfeited benefits that his co-conspirators received. In sum, Maes has failed to
show that the district court abused its discretion in sentencing him to life.
E. Count nine concealment money laundering conviction
      Count nine of the Second Superseding Indictment charged Maes with
concealment money laundering in violation of Section 1956(a)(1)(B)(i) of Title
18 of the United States Code. More specifically, it charged him with causing
$4,700 of conspiracy proceeds to be deposited into a Wells Fargo bank branch
in Gulfport, Mississippi on February 23, 2017 only to have $4,600 withdrawn
from the same account at a Wells Fargo bank branch in California the next
day. In a one-paragraph argument, Maes contends that the evidence
introduced at trial was insufficient to support this conviction.



      13  Although Maes argues that this presumption should not apply, he has failed to
show that the district court improperly applied the § 3553(a) sentencing factors.
      14 The sentences were: 240 months for Jackson and Hawkins; 235 months for Denham;

and 114 months for Ufland.
                                          18
   Case: 18-60881      Document: 00515435868     Page: 19    Date Filed: 06/01/2020



                                 No. 18-60881
      We review preserved sufficiency challenges de novo, looking at “whether,
considering the evidence and all reasonable inferences in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” United States v.
Danhach, 815 F.3d 228, 235 (5th Cir. 2016) (quoting United States v. Vargas-
Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc)). To convict Maes of money
laundering under 18 U.S.C. § 1956(a)(1)(B)(i), the Government must have
proved beyond a reasonable doubt that Maes: (1) conducted or attempted to
conduct the February 2017 transaction; (2) that the transaction involved
proceeds of the methamphetamine conspiracy; (3) that Maes knew the money
constituted proceeds of the methamphetamine conspiracy; and (4) that Maes
intended   for   the   transaction   to    promote   the    carrying   on   of   the
methamphetamine conspiracy. See Pattern Crim. Jury Instr. 5th Cir. 2.76A
Laundering Monetary Instruments—Proceeds of Unlawful Activity (2015); 18
U.S.C. § 1956(a)(1)(B)(i).
      The record evidence that supports this charge is as follows: (1) Jackson’s
testimony that he received methamphetamine from Maes even after his co-
conspirators were arrested in August 2016; (2) Jackson’s testimony that Maes
sent him bank account numbers that Jackson shared with his girlfriend,
Amanda Turner; (3) Jackson’s testimony that one of those bank account
numbers belonged to Jasmin Chavez, who was a friend of Maes’s girlfriend; (4)
bank records showing that $4,700 was deposited into Chavez’s account at a
Wells Fargo bank branch in Gulfport—the same bank branch location used for
other transactions in the conspiracy—on February 23, 2017; and (5) bank
records showing that $4,600 was withdrawn from the account at a Wells Fargo
bank branch in California the next day.
      Based on the record, a rational trier of fact could have convicted Maes on
count nine. Evidence showed that he gave Chavez’s name and bank account
                                          19
    Case: 18-60881    Document: 00515435868       Page: 20   Date Filed: 06/01/2020



                                  No. 18-60881
information to Jackson, that Jackson shared this information with Turner, and
that she would deposit money into accounts for Jackson. The holes Maes now
emphasizes in this evidence—e.g., that Chavez never testified to substantiate
Jackson’s and Turner’s testimony, and that Turner could not have facilitated
this transaction because she only took direction from Jackson, who had been
arrested before it took place—could have been emphasized to the jury. On this
record, a rational trier of fact could have convicted him on this count.
F. Cumulative error
      In summation, Maes argues that his conviction must be vacated because
of the prejudice caused by the combination—“cumulative error”—of potentially
non-reversible errors he raises on appeal.
      The cumulative error doctrine provides that an aggregation of non-
reversible errors can result in the denial of a constitutionally fair trial. United
States v. Delgado, 672 F.3d 320, 344 (5th Cir. 2012) (en banc). But “[t]he
doctrine justifies reversal only in the unusual case in which synergistic or
repetitive error violates the defendant’s constitutional right to a fair trial.” Id.
      Maes has failed to show that the district court committed synergistic or
repetitive error. In fact, Maes has failed to show that the district court erred
in any respect. Maes is not entitled to relief under the cumulative error
doctrine.


                                III. Conclusion
      For the foregoing reasons, we hold that Maes has failed to show that the
district court reversibly erred in any respect. We therefore AFFIRM his
conviction and life sentence.




                                        20